UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-54137 OXYSURE SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 71-0960725 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 10880 John W. Elliott Drive, Suite 600, Frisco, TX75033 (Address of principal executive offices) (972) 294-6450 (Registrant’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ Our common stock is traded in the over-the-counter market and quoted on the Over-The-Counter Bulletin Board under the symbol “OXYS.” The aggregate market value of the issuer’s common stock held by non-affiliates of the registrant as of November 13, 2012, was approximately$2,473,748 based on $.65, the per share price at which the registrant’s common stock was last sold on that date. The number of shares outstanding of the registrant’s class of $0.0004 par value common stock as ofNovember 13, 2012was20,964,191. INDEX Page Number PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 1 Condensed Balance Sheets – September 30, 2012 and December 31, 2011 1 Condensed Statements of Operations –For the three and nine months ended September 30, 2012 and 2011 2 Condensed Statement of Equity –As of and for the three months ended September 30, 2012 3 Condensed Statements of Cash Flows –For the nine months ended September 30, 2012 and 2011 4 Condensed Notes to Financial Statements 5 - 30 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures about Market Risk 39 Item 4. Controls and Procedures 39 PART II -OTHER INFORMATION Item 1. Legal Proceedings 40 Item 1A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults upon Senior Securities 40 Item 4. (Removed and reserved) 40 Item 5. Other Information 40 Item 6. Exhibits 40 SIGNATURES 41 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS OXYSURE SYSTEMS, INC. BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net of allowances for sales returns and allowance for doubtful accounts Inventories Total current assets Property and equipment, net Intangible assets, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable and accrued expenses $ $ Capital leases - current Notes payable - current Deferred revenue Total current liabilities Long-term liabilities Capital leases Notes payable Total long-term liabilities TOTAL LIABILITIES STOCKHOLDERS’ EQUITY Preferred stock, par value $0.0005 per share; 25,000,000 shares authorized: 868,750 Series A convertible preferred shares issued and outstanding as of September 30, 2012 and 3,126,434 shares issued and outstanding as of December 31, 2011. Common stock, par value $0.0004 per share; 100,000,000 shares authorized: 20,879,510Shares of voting common stock issued and outstanding as of September 30, 2012 and 16,519,865 shares issued and outstanding as of December 31, 2011. Additional Paid-in Capital Accumulated deficit ) ) TOTAL LIABILITIESAND STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME ) ) TOTAL LIABILITIESAND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to financial statements 1 OXYSURE SYSTEMS, INC. STATEMENTS OF OPERATIONS AND ACCUMULATED DEFICIT (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues, net $ Cost of goods sold Gross profit Operating expenses Selling, general and administrative Net operating income (loss) Other income (expenses) Other income (expense) Interest expense ) Total other income (expenses) Netincome (loss) $ ) $ ) $ ) $ ) Accumulated deficit - beginning of the period ) Prior period adjustments - - - Accumulated deficit - end of the period $ ) $ ) $ ) $ ) Basic net income (loss) per common share $ ) $ ) $ ) $ ) Diluted net income (loss) per common share $ ) $ ) $ ) $ ) Weighted average common shares outstanding: Basic Diluted See accompanying notes to financial statements 2 OXYSURE SYSTEMS, INC. STATEMENT OF STOCKHOLDERS' EQUITY As of and for the quarter ended September 30, 2012 (Unaudited) Convertible PreferredStock Common Stock Warrant Issuance Additional Paid-in Capital - Preferred Stock Additional Paid-in Capital - Warrants and Options Additional Paid-in Capital Deficit Accumulated Accumulated Other Comprehensive Income/ (Loss) Total Stockholders' Equity (Deficit) Shares Par Value Shares Par Value Balance as of June 30, 2012 ) - ) - Common stock options exercised - - Common stock warrants exercised - - Common stock issued upon conversion of convertible preferred stock ) ) ) - - Common stock issued upon conversion of convertible notes 16 - Common stock options issued for compensation ) ) - Common stock options and warrants issued for services - - Common stock warrants issued in connection with convertible loans - - Prior period adjustment: correction to accounting error - Net Loss for period ending September 30, 2012 ) ) Balance as of September 30, 2012 $ )
